NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5530-18T1

DIANE RAMOS,

          Plaintiff-Appellant,

v.

BOARD OF TRUSTEES,
POLICE AND FIREMEN'S
RETIREMENT SYSTEM,

     Defendant-Respondent.
__________________________

                   Argued November 10, 2020 – Decided December 23, 2020

                   Before Judges Gilson and Moynihan.

                   On appeal from the Board of Trustees, Police and
                   Firemen's Retirement System, Department of the
                   Treasury, PFRS No. 3-10-52994.

                   Samuel M. Gaylord argued the cause for appellant
                   (Gaylord Popp, LLC, attorneys; Samuel M. Gaylord, on
                   the brief).

                   Alison Keating, Deputy Attorney General, argued the
                   cause for respondent (Gurbir S. Grewal, Attorney
                   General, attorney; Melissa H. Raksa, Assistant
            Attorney General, of counsel; Alison Keating, on the
            brief).

PER CURIAM

      Appellant Diane Ramos appeals from a final agency decision of the Board

of Trustees, Police and Firemen's Retirement System of New Jersey (Board),

which granted her ordinary retirement benefits, but denied her accidental

disability retirement benefits. Appellant contends that the Board used the wrong

legal standard and its decision was not supported by credible evidence. We

disagree and affirm.

                                       I.

      Appellant worked as a corrections officer for approximately nine years ,

from 2007 to 2016. In March 2010, appellant injured her right knee. She

underwent arthroscopic surgery in January 2011 and was found to have "a full-

thickness chondral lesion of her lateral femoral condyle." She was initially

cleared for full duty in March 2011 but returned to modified duty in April 2011.

She was again cleared for full duty in June 2011.

      On April 28, 2012, appellant twisted her right knee when she fell over

during a struggle with an inmate. In May 2012, her treating physician, Dr.

Bradford Tucker, diagnosed her as having "[r]ight knee lateral femoral condyle

chondral lesion (exasperation of symptoms)." Dr. Tucker found:

                                                                        A-5530-18T1
                                       2
            It is within a reasonable degree of medical probability
            that the patient reinjured the right knee as this cause
            related to the injury at work on December 28, 2011,
            which was originally causally related to an injury at
            work from March 23, 2010, these are all related, it is all
            due to the same problem. She has a chondral lesion on
            lateral femoral condyle.

      Following two surgeries on her right knee in November 2012 and

September 2013, appellant was cleared to return to work "without restrictions"

in October 2013. She returned to work around November or December 2013.

In March 2015, appellant stopped working in anticipation of another surgery on

her right knee, which was performed in June 2015. Thereafter, she did not return

to work.

      In April 2016, appellant applied for accidental retirement benefits. The

Board determined that appellant was totally and permanently disabled, granted

her ordinary disability retirement benefits, but denied her accidental disability

retirement benefits. The Board found that appellant's disability was "the result

of a pre-existing disease alone or a pre-existing disease that [was] aggravated or

accelerated by the work effort."

      Appellant administratively appealed, and the matter was transferred to the

Office of Administrative Law as a contested case. An Administrative Law Judge

(ALJ) conducted a two-day hearing in September 2018.             The ALJ heard


                                                                          A-5530-18T1
                                        3
testimony from appellant, Dr. David Weiss, a medical expert for appellant, and

Dr. Andrew Hutter, a medical expert for the Board.

      Appellant testified about the April 28, 2012 incident that led to her knee

injury. Dr. Weiss reviewed appellant's medical records and diagnosed her with

an "aggravation of [a] pre-existing chondromalacia of the right knee from [a]

workers' compensation injury [in] 2010 with arthroscopic surgery [in] January

2011." He concluded that appellant was totally and permanently disabled as a

direct result of her injury on April 28, 2012.

      Dr. Hutter also reviewed appellant's medical records and agreed that she

was totally and permanently disabled from working as a corrections officer. He

concluded that the injury in April 2012 was not the direct cause of her disability.

While acknowledging that the April 28, 2012 incident "exacerbated the pre-

existing condition," Dr. Hutter concluded "that injury was not the primary

cause" of appellant's disability.

      After closing the record in April 2019, the ALJ issued his initial decision

on June 4, 2019. The ALJ found that appellant had failed to prove "that her

disability was the direct result of a traumatic event[.]" Accordingly, the ALJ

recommended that the denial of appellant's application for accidental disability

benefits be affirmed.


                                                                           A-5530-18T1
                                        4
      On July 9, 2019, the Board adopted the decision by the ALJ affirming the

denial. In making its ruling, the Board accepted the findings made by the ALJ,

but corrected certain errors concerning inaccurate dates, inaccurate citations,

and typographical errors.     Appellant now appeals from the Board's final

decision.

                                        II.

      Before us, appellant contends that she demonstrated her disability was

substantially caused by the April 28, 2012 incident. In support of that position,

she argues that the ALJ and Board used the wrong legal standard because the

ALJ found that the April 28, 2012 incident was not the cause of her disability

without considering whether the incident was a "substantial cause" of her

disability.

      Our review of an administrative agency determination is limited. In re

Carter, 191 N.J. 474, 482 (2007). We will sustain a board's decision "'unless

there is a clear showing that it is arbitrary, capricious, or unreasonable, or that

it lacks fair support in the record.'" Russo v. Bd. of Trs., Police and Firemen's

Ret. Sys., 206 N.J. 14, 27 (2011) (quoting In re Herrmann, 192 N.J. 19, 27-28

(2007)). Under this standard, our scope of review is guided by three major

inquiries: (1) whether the agency's decision conforms with relevant law; (2)


                                                                           A-5530-18T1
                                        5
whether the decision is supported by substantial credible evidence in the record;

and (3) whether in applying the law to the facts, the administrative "'agency

clearly erred in reaching'" its conclusion. In re Stallworth, 208 N.J. 182, 194

(2011) (quoting Carter, 191 N.J. at 482-83).

      We are not bound by an agency's statutory interpretation or other legal

determinations. Russo, 206 N.J. at 27 (quoting Mayflower Sec. Co. v. Bureau

of Sec., 64 N.J. 85, 93 (1973)). Nevertheless, we accord "substantial deference

to the interpretation given" by the agency to the statute it is charged with

enforcing. Bd. of Educ. v. Neptune Twp. Educ. Ass'n, 144 N.J. 16, 31 (1996)

(citing Merin v. Maglaki, 126 N.J. 430, 436-37 (1992)). "Such deference has

been specifically extended to state agencies that administer pension statu tes[,]"

because "'a state agency brings experience and specialized knowledge to its task

of administering and regulating a legislative enactment within its field of

expertise.'" Piatt v. Police & Firemen's Ret. Sys., 443 N.J. Super. 80, 99 (App.

Div. 2015) (quoting In re Election Law Enf't Comm'n Advisory Op. No. 01-

2008, 201 N.J. 254, 262 (2010)).

      Appellant is a member of the Police and Firemen's Retirement System.

That pension plan grants accidental disability retirement benefits if "the member

is permanently and totally disabled as a direct result of a traumatic event


                                                                          A-5530-18T1
                                        6
occurring during and as a result of the performance of his [or her] regular or

assigned duties." N.J.S.A. 43:16A-7(a)(1). Accordingly, a claimant seeking

accidental disability retirement benefits must prove five factors:

            1.    that he [or she] is permanently and totally
            disabled;

            2.    as a direct result of a traumatic event that is

                  a.     identifiable as to time and place,
                  b.     undesigned and unexpected, and
                  c.     caused by a circumstance external to the
                         member (not the result of pre-existing
                         disease that is aggravated or accelerated by
                         the work);

            3.     that the traumatic event occurred during and as a
            result of the member's regular or assigned duties;

            4.  that the disability was not the result of the
            member's willful negligence; and

            5.    that the member is mentally or physically
            incapacitated from performing his [or her] usual or any
            other duty.

            [Richardson v. Bd. of Trs., 192 N.J. 189, 212-13
            (2007).]

      The "direct result" requirement was intended "to impose a more exacting

standard of medical causation." Gerber v. Bd. of Trs., Pub. Emps. Ret. Sys., 83

N.J. 174, 185-86 (1980).      When there is an underlying condition that is

aggravated by the trauma, the resulting disability is not accidental. Id. at 186.

                                                                         A-5530-18T1
                                        7
The traumatic event must "constitute[] the essential significant or the substantial

contributing cause of the resultant disability." Ibid. See also Petrucelli v. Bd.

of Trs., Pub. Emps. Ret. Sys., 211 N.J. Super. 280, 281-84 (App. Div. 1986)

(holding that the applicant's fall down a flight of stairs was a substantial cause

of his disability despite pre-existing non-symptomatic arthritis).

      There is no dispute that appellant is permanently disabled from working

as a corrections officer. The issue is whether the April 2012 incident was a

significant or substantial contributing cause of appellant's disability. The Board,

relying on the findings by the ALJ, concluded that appellant did not prove

causation. In reaching that conclusion, the Board relied on the testimony of the

medical experts, who had reviewed appellant's medical records. We discern

nothing arbitrary, capricious, or unreasonable in the Board's ruling. We also

find that the Board's conclusion was supported by substantial credible evidence.

      Appellant contends that the ALJ used the wrong legal standard by

focusing on the "cause" as opposed to the "substantial cause" of her disability.

A review of the record does not support appellant's argument. Initially, we note

that we review the decision by the Board, not the decision by the ALJ.

Nevertheless, the Board adopted the ALJ's findings. In making his findings, the

ALJ expressly acknowledged that the April 2012 incident did not need to be the


                                                                           A-5530-18T1
                                        8
sole cause of the disability. In applying his factual findings to the law, the ALJ

stated:   "Where the traumatic event constitutes 'the essential significant or

substantially contributing cause' of the disability, an accidental disability

retirement may be awarded." The ALJ then cited Petrucelli, 211 N.J. Super. at

288. Neither the Board nor the ALJ stated that the April 2012 incident needed

to be the sole cause of the disability. Accordingly, we construe the decision by

the Board and the ALJ to be consistent with the governing legal standard.

      The evidence at the hearing clearly established that appellant had a pre-

existing knee condition before the April 2012 incident. Significantly, however,

appellant did not argue that the pre-existing condition was a traumatic event

further exacerbated by another traumatic event. Instead, she relied only on the

argument that the April 28, 2012 incident was a traumatic event significantly or

substantially contributing to her disability. Both the Board and the ALJ rejected

that argument and we discern nothing arbitrary, capricious, or unreasonable in

that determination because there was substantial evidence to support the Board's

conclusion.

      Affirmed.




                                                                          A-5530-18T1
                                        9